DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US Patent Application Publication 2004/0154465). Martin discloses a soft recoil system for a gun, the system comprising: a recoil cylinder (22) housing a slideable recoil rod that counteracts a force associated with firing a round; a recuperator cylinder (24) fluidly connected to a recoil cylinder; and a temperature compensator (30) including a one-way valve (39, 56, 58, 67, 68) and positioned along a flow path between the recuperator cylinder and the recoil cylinder.
With regards to claim 6. The soft recoil system of claim 1, wherein the temperature compensator is configured to alternate between: a first configuration in which the temperature compensator limits fluid flow along the flow path in a first flow direction extending from the recuperator cylinder and to the recoil cylinder, and a second configuration in which the temperature compensator increases fluid flow along the flow path in a second flow direction extending from the recoil cylinder and to the recuperator cylinder. (par. 0034-0035)
Claim(s) 1, 2, 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossel (US Patent 5,168,120). Rossel discloses discloses a soft recoil system for a gun, the system comprising: a recoil cylinder (11) housing a slideable recoil rod that counteracts a force associated with firing a round; a recuperator cylinder (2) fluidly connected to a recoil cylinder; and a temperature compensator (16) including a one-way valve (17, 20, 21) and positioned along a flow path between the recuperator cylinder and the recoil cylinder.
With regards to claim 2. The soft recoil system of claim 1, wherein: the temperature compensator further comprises a flange (16c) with an opening extending therethrough, the flange is configured for sliding engagement within the recuperator cylinder, and the one-way valve is coupled to the flange and configured to control fluid passage through the opening.
With regards to claim 6. The soft recoil system of claim 1, wherein the temperature compensator is configured to alternate between: a first configuration in which the temperature compensator limits fluid flow along the flow path in a first flow direction extending from the recuperator cylinder and to the recoil cylinder, and a second configuration in which the temperature compensator increases fluid flow along the flow path in a second flow direction extending from the recoil cylinder and to the recuperator cylinder. (Figs. 1-3)
With regards to claim 7. The soft recoil system of claim 6, wherein: the first configuration occurs substantially during a run up phase of the soft recoil system, and the second configuration occurs substantially during a recoil phase of the soft recoil system. (col. 2, lines 14-32)
Allowable Subject Matter
Claims 3-5, 8-10 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641